ORDER
On June 26, 1997, the Circuit Court for Baltimore City (Rombro, J.) denied a request by the appellant, Flint Gregory Hunt, that the circuit court enter an order modifying the method of execution specified in the warrant of execution dated May 15, 1997, to reflect his election of lethal injection and the withdrawal of his election of lethal gas.
The appellant thereafter noted an appeal from the decision of the circuit court to the Court of Appeals of Maryland and filed a motion to modify the warrant of execution. On June 27, 1997, the State filed a response in opposition to the appellant’s motion, and counsel for the appellant filed a letter and an affidavit signed by the appellant.
The Court has carefully considered the motion, the response, the letter of appellant’s counsel, and the affidavit dated June 25,1997, in which the appellant stated, inter alia, that he “... waive[s] any right that I may have to challenge the State’s authority to carry out an execution by lethal injection rather than lethal gas during the five day period beginning Monday, June 30, 1997. I also waive any other right I have to challenge the method of execution.”
Now therefore, pursuant to the provisions of Maryland Rule 8~604(e) that “the Court may enter an appropriate judgment directly,” it is this 27th day of June, 1997.
ORDERED, by the Court of Appeals of Maryland, that the warrant of execution signed on May 15, 1997, by the Hon. Joseph H.H. Kaplan, Administrative Judge of the Circuit Court for Baltimore City, is hereby modified to substitute for the words “lethal gas,” in the last paragraph of page 2, the *246words “lethal injection,” and, as so modified, the warrant of execution dated May 15,1997, shall be fully effective.
Mandate to issue forthwith.